Citation Nr: 1042664	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for sleep apnea syndrome.

2.  Entitlement to service connection for sleep apnea syndrome.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for chronic obstructive pulmonary 
disease (COPD).

4.  Entitlement to service connection for COPD.

5.  Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability.

6.  Entitlement to a rating in excess of 10 percent for a low 
back disability prior to November 16, 2005.

7.  Entitlement to a rating in excess of 20 percent for a low 
back disability for the time period of November 16, 2005 to March 
27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1982 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of October 2004, November 2007, and September 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The October 2004 decision denied an evaluation in excess of 10 
percent for a low back disability.  Subsequently, a disability 
rating of 20 percent, effective November 16, 2005, was granted in 
a December 2005 decision.  In April 2008 a 40 percent disability 
rating was granted, effective June 1, 2007.  The Veteran has 
expressed his continued disagreement with each of these stages of 
evaluation.  One additional period, from March 28, 2007 to June 
1, 2007, is not considered to be on appeal, as the RO has granted 
a 100 percent evaluation for that stage, under 38 C.F.R. § 4.30, 
for convalescence following surgery.  This represents the maximum 
allowable benefit; the Veteran has not disagreed with the dates 
assigned for that stage, and hence there is no question remaining 
for the Board to address.  The Veteran has not appealed the 
evaluation assigned for radiculopathy secondary to his low back 
disability.

The November 2007 rating decision granted service connection for 
a cervical spine disability and assigned a 10 percent initial 
evaluation.  The Veteran initiated an appeal of this decision, 
and was provided a statement of the Case, but failed to timely 
perfect the appeal.  However, testimony on this issue was 
accepted at the June 2010 hearing before the undersigned.  
Jurisdiction over this issue is assumed.  See 38 C.F.R. 
§§ 20.202, 20.302(b).  The filing of a Substantive Appeal is not 
jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 (2003) 
(Holding that the penalty of dismissal for failure to file a 
substantive appeal is expressly permissive); see also Rowell v. 
Principi, 4 Vet. App. 9 (1993) (failure to file a timely appeal 
does not automatically foreclose an appeal, render a claim final, 
or deprive the Board of jurisdiction).  The Veteran is not 
prejudiced by the inclusion of this matter in the decision below, 
as he has submitted evidence on this issue and it was addressed 
in his testimony at hearing.  

The September 2008 decision declined to reopen previously denied 
claims of serviced connection for sleep apnea and COPD.

The Veteran testified at a June 2010 hearing held at the RO 
before the undersigned Acting Veterans Law Judge; a transcript of 
the hearing is of record.

The issue of entitlement to an increased rating for the scar 
tissue at the site of the bone graft excision has been reasonably 
raised by the record, but does not appear to have been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for sleep apnea 
and COPD, as well as evaluation of the low back disability since 
June 1, 2007, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in an 
unappealed September 2006 rating decision on the grounds that 
there was no nexus to service; the decision became final in 
September 2007.

2.  Evidence received since the September 2006 rating decision 
was not previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, relates to 
an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Service connection for COPD was denied in an unappealed 
September 2006 rating decision on the grounds that there was no 
nexus to service; the decision became final in September 2007.

4.  Evidence received since the September 2006 rating decision 
was not previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, relates to 
an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

5.  Throughout the appeals period, the Veteran's cervical spine 
disability has been manifested by flexion to greater than 30 
degrees, with a combined range of motion greater than 170 
degrees; there is no abnormal gait or contour, no ankylosis, and 
no evidence of incapacitating episodes.

6.  Prior to November 16, 2005, the Veteran's low back disability 
was manifested by forward flexion to greater than 30 degrees but 
not greater than 60 degrees; ankylosis and incapacitating 
episodes were not shown.

7.  For the time period between November 16, 2005 and March 27, 
2007, the Veteran's low back disability was characterized by 
forward flexion greater than 30 degrees; there was no ankylosis 
or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for reopening of the claim of service connection 
for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

2.  The criteria for reopening of the claim of service connection 
for COPD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
for a cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2010).

4.  The criteria for an increased rating of 20 percent, but no 
higher, for a low back disability prior to November 16, 2005 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237, 5243 (2010).

5.  The criteria for a rating in excess of 20 percent for a low 
back disability for the time period between November 16, 2005 and 
March 27, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Where a previously denied claim is being reopened, the notice 
must inform the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant legally adequate notice by letters 
dated in June 2006, February 2007, and July 2008, following the 
initial adjudication.  However, the notice was followed by 
readjudication of the claims in multiple supplemental statements 
of the case.  A multipart notice suffices so long as the notice 
affords the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), identifying 
the basis for evaluation considerations; and Kent v. Nicholson, 
20 Vet. App. 1 (2006), regarding the need for and definition of 
new and material evidence.

VA has obtained complete relevant VA treatment records from all 
facilities identified by the Veteran or in the record.  The 
veteran has submitted, or VA has obtained on his behalf, relevant 
private treatment records.  Several VA examinations have been 
afforded the Veteran; the examiners have made all required 
clinical findings, performed necessary testing, and stated a 
rationale for opinions expressed.  The examinations are adequate 
for adjudication purposes.  The Veteran has availed himself of 
the opportunity to testify before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  New and Material Evidence

The Veteran's claims of service connection for sleep apnea and 
COPD were previously adjudicated in September 2006.  In both 
instances, service connection was denied because there was no 
evidence of a nexus to service.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Evidence received since the September 2006 rating decision 
includes records of private medical treatment, VA treatment 
records for the period of December 2009 through June 2010, and 
the Veteran's testimony at hearing.  

As these items were created after September 2006 and hence could 
not be considered by agency decision makers at that, they are 
considered new.  Further, as the facts reported to care providers 
and at the hearing varies from those previously considered, the 
evidence is not cumulative and redundant of evidence already of 
record. 

The new evidence is also material.  Medical opinions address the 
question of a nexus between the Veteran's respiratory problems 
and service, based on his alleged exposure to various chemical 
agents.  The Veteran has also provided details regarding symptoms 
during and since service which may be indicative of sleep apnea, 
COPD, or both.  The unestablished fact of a nexus to service is 
squarely addressed, and the evidence raises the reasonable 
possibility of substantiating the claims.

Thus, the Board finds that the evidence submitted since the 
September 2006 rating decision is new and material as to both 
claims of service connection for COPD and sleep apnea, and both 
claims are therefore reopened.  

Adjudication of the Veteran's claims does not end with the 
determination that new and material evidence has been received.  
These matters must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.

III.  Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule 
provides for consideration of additional functional impairment 
due to pain, weakness, fatigue, incoordination, and lack of 
endurance when assigning evaluations. 38 C.F.R. §§ 4.40, 4.45, 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  In pertinent part, these direct that 
thoracolumbar and cervical spine segments be rated separately in 
the absence of ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note 6.

Alternatively, disc disease under Code 5243 may be rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, which provides a 10 percent disability 
rating for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent disability rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent disability 
rating is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent disability rating is assigned when 
there are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (2) provides that 
each spinal segment is to be rated separately.  38 C.F.R. § 
4.71a.

A.  Cervical Spine Disability

A November 2006 MRI of the cervical spine showed moderate diffuse 
spondylosis and degenerative joint disease, with superimposed 
degenerative disc disease of moderate severity at C6-7.  No disk 
herniation, fracture, or instability was noted.  There was no 
neural compression or compromise at any cervical level.

On November 2007 VA examination, the Veteran complained of 
intermittent pain occurring every 3 to 4 months, which limited 
his use of his neck; such flare-ups lasted about a week and 
subsided with rest.  During flare-ups he had noted weakness in 
the left arm.  There was no effect on the Veteran's ability to 
work or on his daily activities.  On physical examination, his 
ranges of motion were forward flexion to 45 degrees, extension to 
30 degrees, lateral flexion to 30 degrees bilaterally, left 
lateral rotation to 60 degrees and right lateral rotation to 70 
degrees.  He reported pain at the end point of right lateral 
flexion, but no other pain during range of motion testing, and 
there was no additional limitation of motion on repetitive 
testing.  Neurological and sensory testing was all normal.  He 
reported no incapacitating episodes in the previous 12 months.  

In a statement submitted in February 2008, the Veteran asserted 
that the evidence showed a problem with his cervical spine, 
including mild decreased range of motion, which had not existed 
prior to his service entrance.  He indicated that he had been 
treated for a neck sprain in a motor vehicle accident in November 
2004 and that an MRI had shown degenerative disc disease.

At the June 2010 hearing, the Veteran testified that his upper 
back and neck hurt all the time and he was stiff, with a 
restricted range of motion.  He did not state that his neck was 
worse since the most recent examination.

The evidence of record clearly demonstrates that the Veteran is 
able to flex his cervical spine in excess of 30 degrees; range of 
motion to 45 degrees was shown on examination.  The combined 
range of motion for flexion, extension, lateral flexion, and 
rotation is 265 degrees, well in excess of 170 degrees.  No 
muscle spasm or guarding was reported, nor was abnormal curvature 
of the cervical spine noted.  As the Veteran retains movement of 
the cervical spine, neither ankylosis nor its functional 
equivalent is shown.  No doctor has prescribed bed rest, and 
hence no qualifying incapacitating episodes are demonstrated.

The Veteran has described additional functional impairment of the 
neck due to pain, particularly on flare-ups, but the VA examiner 
noted no such impairment with repetitive motion testing.  The 
veteran also described his impairment as mild and stated that it 
did not impact his ability to work or his daily activities.  

Even upon consideration of the reported degree of actual 
functional impairment from pain, weakness, fatigue, and 
incoordination, the degree of disability does not more closely 
approximate the criteria for assignment of an increased 20 
percent evaluation.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in 
excess of those assigned are provided, but the medical evidence 
reflects that the manifestations required for such are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to the cervical spine disability, and marked 
interference of employment has not been shown.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An evaluation in excess of 10 percent 
for a cervical spine disability is not warranted.

B.  Low Back Disability

On August 2004 VA examination, the Veteran reported chronic daily 
pain across the low back and sometimes into the left buttock, 
worse with increased activity.  The Veteran reported having two 
incapacitating episodes in the previous year, lasting 3 days 
each.  He reported no neurological symptoms; range of motion 
findings were forward flexion to 90 degrees, with pain beginning 
at 60 degrees; extension to 20 degrees; lateral flexion to 30 
degrees bilaterally; and lateral rotation to 35 degrees 
bilaterally.  Repetitive motion did not result in additional 
limitation of motion or function.  The paraspinous muscles were 
painful to palpation, especially on the left, but there was no 
abnormal spinal contour.  The examiner noted that the Veteran's 
subjective complaints did not correlate with his objective 
findings.

In his April 2005 Notice of Disagreement, the Veteran stated that 
his back pain made it difficult to look over his left shoulder 
and check for oncoming traffic when driving.  He also reported 
missing miss a lot of work due to back and leg pain, which was 
increasing day by day, and that he might soon require back 
surgery.

On November 2005 VA examination, the Veteran reported pain in the 
low back, with flare-ups occurring every 4 to 6 months.  He 
reported that after sitting for long periods, such as when 
driving, his legs began to get numb.  On physical examination, 
the spine curvature and posture were normal, and range of motion 
findings were normal, including flexion to 90 degrees, although 
he did report pain beginning at 45 degrees.  Mild to moderate 
spasm and tenderness of the lumbar muscles was noted, but there 
was no weakness; the Veteran reported he was currently 
experiencing a flare-up in his symptoms.  There was guarding when 
he walked and he walked semi-flexed, with evidence lordosis and 
stiffness from spasm. 

In September 2005, the Veteran was treated for an August 2005 
workers' compensation injury which resulted in increased pain and 
stiffness in his back.  His range of motion was lumbar flexion to 
about 70 degrees, with difficulty, and decreased extension and 
lateral bending bilaterally.  The provider noted a diagnosis of 
acute lumbar strain superimposed over chronic back pain, and 
cleared him to return to full, unrestricted duty.  

A February 2007 MRI of the lumbar spine showed degenerative 
changes particularly in the lower lumbosacral spine, and an acute 
disc herniation on the left with extruded fragment extending 
beyond the S1 vertebral body which was directly contiguous with 
and impinged on the left S1 nerve root.

On VA examination in May 2007, the Veteran reported back pain in 
the lumbar region, radiating to the left leg, and functional 
difficulties in performing activities that required bending, 
prolonged sitting, and walking.  He reported losing 60 to 70 days 
of work as a result of his low back pain.  On physical 
examination, his posture and gait were normal and there was no 
abnormal curvature of the spine.  Range of motion was: flexion to 
40 degrees, extension to 10 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 10 degrees, right lateral 
rotation to 30 degrees, and left lateral rotation to 20 degrees.  
On repetitive testing, the Veteran experienced increased pain, 
but no resulting limitation of motion.  No muscle spasm was 
noted, but there was tenderness over the lower lumbar spine and 
the Veteran walked with an antalgic gait.  The provider reviewed 
records from the Veteran's surgery to remove a herniated disc at 
L5-S1 on the left side and foraminotomy of the left S1 nerve root 
in March 2007.



i.  Prior to November 16, 2005

At the August 2004 VA examination, the Veteran demonstrated a 
functional limitation of flexion of the lumbar spine to 60 
degrees; that represents the point at which the Veteran stated 
pain began.  While the doctor indicates some exaggeration of 
reports of pain, such is related to assessment of spasm, not 
range of motion, and in any case the doctor does not definitively 
state that the reported range of motion in flexion is inaccurate.  
The evaluation criteria provide that a range of motion "greater 
than 60 degrees" is rated 10 percent disabling; a flexion range 
"not greater than 60 degrees" is rated 20 percent disabling.  A 
finding of exactly 60 is not greater than 60, clearly, and hence 
an increased 20 percent evaluation is warranted prior to November 
16, 2005.

No higher evaluation is assignable for this period.  Flexion is 
well in excess of 30 degrees, and there is no showing of 
ankylosis.  Although the Veteran reports incapacitating episodes 
of low back problems, such are apparently his subjective 
description of flare-ups, and do not meet the regulatory 
definition of "incapacitating episodes" discussed above.  Even 
they were qualifying, the total time incapacitated is less than a 
week, which does not meet the criteria for a compensable, let 
alone increased, evaluation.

ii.  November 16, 2005 to March 27, 2007

No increased evaluation is warranted for the period of November 
16, 2005, to March 27, 2007.  Although the evidence of record 
does reflect an overall worsening of symptomatology over this 
stage, at no time are the criteria for an evaluation in excess of 
20 percent met.

All measured ranges of motion are in excess of 30 degrees in 
flexion, even upon consideration of additional functional 
impairment due to pain and the other DeLuca factors.  At no time 
has ankylosis or the functional equivalent of such been reported 
by doctors or described by the Veteran.  No incapacitating 
episodes are reported.

The majority of the Veteran's complaints over this period 
involves radiculopathy, which is not at issue here.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the Veteran's claim; 
there is no doubt to be resolved.  An increased evaluation for a 
low back disability between November 16, 2005, and March 27, 
2007, is not warranted.


ORDER

New and material evidence having been received, the claim of 
service connection for sleep apnea syndrome is reopened; to this 
extent only, the appeal is granted.

New and material evidence having been received, the claim of 
service connection for COPD is reopened; to this extent only, the 
appeal is granted.

An initial disability rating in excess of 10 percent for a 
cervical spine disability is denied.

A disability rating of 20 percent, but no higher, for a low back 
disability prior to November 16, 2005 is granted.

A disability rating in excess of 20 percent for a low back 
disability for the period of November 16, 2005 through March 27, 
2007 is denied.


REMAND

While the claims of service connection for COPD and sleep apnea 
are reopened, further development of these claims is needed for a 
proper adjudication.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or persistent 
or recurrent symptoms of disability; and (B) establishes that the 
Veteran suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

Here, there is evidence that the Veteran has been diagnosed with 
sleep apnea and COPD, and that he had symptoms of sleep apnea in 
service, particularly snoring, fatigue, and difficulty sleeping, 
as well as other breathing difficulties in service which may be 
related to his current diagnosis of COPD.  Service connection has 
also been granted for reactive airway disease and chronic 
allergic rhinitis, both of which may cause or aggravate sleep 
apnea and/or COPD.  As such, a VA examination of the Veteran, 
which includes all such considerations as well as the Veteran's 
hearing testimony of chemical exposure, is warranted on remand.  

With regard to evaluation of the low back disability since June 
1, 2007, the Veteran reported several times at the June 2010 
hearing that his disability had grown worse since his most recent 
VA examination in February 2008.  A December 2009 neurological 
consultation report indicated that there was limited motion and 
continuous pain of the low back, but did not quantify those 
findings.  Hence, remand is required to obtain updated findings 
regarding the severity of the low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center at Temple and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or in the 
record.

2.  Schedule the Veteran for a VA respiratory 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should order any required 
testing, to include pulmonary function or 
sleep studies.  The examiner should then 
identify all current respiratory 
disabilities, with specific discussion of 
COPD and sleep apnea.  The examiner should 
then opine as to whether either such 
condition is at least as likely as not caused 
or aggravated by service, to include 
potential exposure to chemical agents and 
allergens.  Aggravation means a chronic 
worsening beyond the natural progression.  
The examiner should comment on the role, if 
any, of reported snoring and shortness of 
breath in service.

3.  Schedule the Veteran for a VA spine 
examination.  The examiner should fully 
describe the current status of the Veteran's 
service connected low back disability.

4.  The RO should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, the RO should issue an appropriate 
supplemental statement of the case (SSOC) and 
provide the veteran and his representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


